DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
Re. claim 8: “the combination thereof” should be changed to - -a combination thereof- - found in line 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 3-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over North et al. (US 2016/0044824 A1) in view of Edwards et al. (US 2011/0042784 A1)

Re. claim 1: North discloses:
a heat dissipation structure (400), applied to a substrate (205) with a heat generating element (215, 410), comprising: (see fig. 4A; para. 0034)
a heat dissipation body (350), having a connecting portion (355), wherein the connecting portion comprises a central area (central portion of 355) and a peripheral area (peripheral portion of 355), and the central area is configured to contact (these two components are in thermal contact) with the heat generating element; (see fig. 4A-B; para. 0032-0034)
an elastomer (240), disposed between the peripheral area and the heat generating element, to form a sealed space (450), wherein the sealed space is configured to accommodate a heat-conducting medium (425, 445, 470, 475, 480). (see fig. 4A-B; para. 0035-0037)
North fails to disclose:
wherein the central area squeezes the heat-conducting medium coated on the heat generating element, and a portion of the heat-conducting medium overflows into the sealed space. 

a heat dissipation body (110, 450), having a connecting portion (portion nearest chip 120, 410), wherein the connecting portion comprises a central area (central portion of 110, 450) and a peripheral area (peripheral higher portion), and the central area is configured to contact (these two components are in thermal contact) with the heat generating element; (see fig. 1, 4D-E; para. 0046-0048)
wherein the central area (113) squeezes the heat-conducting medium (440) coated on the heat generating element (120, 410), and a portion of the heat-conducting medium overflows into a sealed space (460). (see figs. 4C-E; para. 0045-0048)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the central area of North to squeeze the heat-conducting medium coated on the heat generating element such that a portion of the medium overflows into the sealed space. One of ordinary skill would have been motivated to do this in order to form a reservoir of the heat-conducting medium in order to replenish pumped out medium during thermal pumping. (see Edwards para. 0007-0009, 0036-0037)

Re. claim 3: North fails to disclose:
wherein a thickness of the central area is greater than a thickness of the peripheral area.
However, Edwards discloses:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the central area of North greater than the thickness of the peripheral area. One of ordinary skill would have been motivated to do this in order to create a space for a reservoir of thermal paste that may be pumped out by thermal pumping. (see Edwards para. 0007-0009, 0036-0037)

Re. claim 4: North discloses wherein a thickness of the central area (central portion of 355) is equal to a thickness of the peripheral area (peripheral portion of 355). (see fig. 4A)

Re. claim 5: North discloses wherein the elastomer (240) comprises a first portion (bottom portion of 240) contacting with the heat generating element (410) and a second portion (top portion of 240) extending beyond an edge (extending above the top edge) of the heat generating element. (see fig. 4A)

Re. claim 8: North discloses wherein the elastomer (240) comprises rubber. (see para. 0034)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over North in view of Edwards as applied to claim 1 above, and further in view of Gelorme et al. (US 2005/00614874 A1).

Re. claim 2: North and Edwards fail to disclose:
wherein the heat generating element comprises a protrusion, and the central area is corresponding to the protrusion; and
However, Gelorme discloses: 
wherein the heat generating element (200, 408) comprises a protrusion (central protruding portion), and the central area is corresponding to the protrusion; and (see fig. 2, 4; para. 0021, 0026)
wherein a thickness of the central area of the heat dissipation body (central portion of 202, 410) is greater than a thickness of the peripheral area. (see fig. 2, 4; para. 0021, 0026)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heat generating element of North with a protrusion in the central area and make a thickness of the central area of the connecting portion greater than the peripheral area as taught by Gelorme. One of ordinary skill would have been motivated to do this in order to allow for the irregular and imperfect surfaces of the heat dissipation body and the heat generating element. (Gelorme para. 0003)

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over North in view of Edwards as applied to claims 1 and 5 above, and further in view of Chang et al. (US 2014/0043769 A1).

Re. claims 6 and 7: North and Edwards fail to disclose:
wherein the second portion extends along an outer surface of the heat generating element to the substrate.
wherein the heat dissipation body further comprises a heat pipe.
However, Chang discloses:
A heat dissipation structure, applied to a substrate (210) with a heat generating element (220), comprising (see fig. 6, 10, 11; para. 0024-0025)
a first portion (140) contacting with the heat generating element and a second portion (114) extending beyond an edge of the heat generating element, (see fig. 6; para. 0027-0028)
the second portion extends along an outer surface (side surface) of the heat generating element to the substrate; and (see fig. 6; para; 0027, 0029)
wherein the heat dissipation body further comprises a heat pipe. (see para. 0005)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second portion of the elastomer of North and Edwards extend along an outer surface of the heat generating element to the substrate and to comprise a heat pipe as taught by Chang. One of ordinary skill would have been motivated to do this in order to increase the heat spreading area and increase the thermal dissipation of the assembly. (Chang para. 0029)

Response to Arguments
Applicant’s arguments, see pages 4-10, filed 24 March 2021, with respect to the rejection(s) of claim(s) 1, 4, 5, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by North et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of North in view of Edwards as seen above. Applicant argues that North, Gelorme, and Chang all fail to teach “wherein the central area squeezes the heat-conducting medium coated on the heat generating element, and a portion of the heat-conducting medium overflows into the sealed space.” The Examiner agrees, however, Edwards teaches these limitations. The combination of North and Edwards renders claims 1, 3-5, and 8 unpatentable as obvious over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iruvanti et al. (US 10,593,564 B2) discloses a sealing material between a heat dissipation member and a chip. Chang (US 2014/0043769 A1) discloses a thermal interface material that is flexible between a chip and heat dissipating member.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 5, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835